Case 1:20-cv-02544-CMA-MEH Document 1-1 Filed 08/24/20 USDC Colorado Page 1 of 6




   DISTRICT COURT, DENVER COUNTY
   STATE OF COLORADO
   1437 Bannock Street                                 DATE FILED: July 23, 2020 12:53 PM
   Denver, Colorado 80202                              FILING ID: 9B89016B9BFDD
                                                       CASE NUMBER: 2020CV32523
   Plaintiff: DANA PARKER, an individual,

   v.

   Defendant(s): TRUSTWAVE HOLDINGS, INC
   D/B/A AUBIRON TRUSTWAVE, a Delaware
   corporation.                                         ▲ COURT USE ONLY ▲
   Attorneys for Plaintiff:
   Jason B. Wesoky, Reg. No. 34241                  Case No:
   Darling Milligan PC
   1331 17th Street, Suite 800                      Division:
   Denver, CO 80202
   Phone:       (303) 623-9133
   Fax:         (303) 623-9129
   E-mail:      jwesoky@darlingmilligan.com

                                     COMPLAINT

         Plaintiff, Dana Parker, by and through her attorneys Darling Milligan PC, for
   her complaint against Trustwave Holdings, Inc. d/b/a Aubiron Trustwave, a Delaware
   corporation (“Trustwave”), avers as follows:

                              GENERAL ALLEGATIONS

         1.     Plaintiff is an individual residing in the City and County of Denver,
   State of Colorado.

         2.     Trustwave is a Delaware corporation and is authorized to do business in
   the State of Colorado as Aubrion Trustwave. At all times pertinent hereto it was an
   employer of more than 20 employees and conducted business in the State of Colorado.

                            JURISDICTION AND VENUE

         3.    This Court has jurisdiction pursuant to C.R.S. § 13-1-124 as Defendants
   conduct business within Colorado and the discrimination occurred in Colorado.

         4.     Venue is proper in Denver County pursuant to C.R.C.P. 98 as Plaintiff
   resides in Denver County and the discrimination occurred in Denver County.
Case 1:20-cv-02544-CMA-MEH Document 1-1 Filed 08/24/20 USDC Colorado Page 2 of 6




                              FACTUAL BACKGROUND

         5.     In 2017, Ms. Parker was 63 years old and worked at Trustwave in
   quality assurance for seven years in a department known as the Quality Assurance
   Department.

          6.    When her boss began treating her differently, Ms. Parker first thought
   it was based on the length of time she had been at the company. But, when Ms. Parker
   saw that other senior individuals, who were over 40 years of age, were terminated, it
   became clear this was about age.

          7.   In May 2017, Ms. Parker raised concerns that she was being
   discriminated against by Mr. Long, her supervisor. Ms. Parker felt Mr. Long bullied
   her and that he was trying to force her out. Ms. Parker wrote several letters and
   memos on this issue.

          8.    In November 2018, Trustwave terminated Ms. Parker along with other
   individuals who were over 40. Ms. Parker was 13 months from full retirement age
   (66).
          9.    Trustwave did not fire Amanda Webb, the most recent U.S.-based hire,
   who worked in Ms. Parker’s department. Ms. Webb had less experience than Ms.
   Parker.

          10.   Ms. Webb, a woman who reports to the Greenwood Village office in
   Colorado, is 29 years old and lives five minutes from the office. Ms. Webb was not
   only retained while Ms. Parker and others over the age of 40 were fired, Ms. Webb
   was promoted to Stage 2.

          11.   Trustwave divides its quality assurance processes into stages, Stage 1
   and Stage 2. During Stage 2, there is more technical work that requires particular
   training and expertise, which Ms. Webb did not have. Even though Ms. Webb has less
   technical knowledge than Ms. Parker, Ms. Webb was retained and promoted because
   she is younger, and Ms. Parker was fired because she is older.

          12.    When Trustwave terminated Ms. Parker and her colleagues, Mr. Long
   told her that they eliminated the entire department because it was no longer needed.

          13.    This is false. In December 2018, Trustwave reorganized some of its
   divisions and departments into a new division – SecureTrust.

        14.   Employees in the Quality Assurance Department where Ms. Parker had
   worked were now part of SecureTrust.




                                            2
Case 1:20-cv-02544-CMA-MEH Document 1-1 Filed 08/24/20 USDC Colorado Page 3 of 6




         15.    Mr. Long admitted Ms. Parker’s department was not eliminated because
   he posted on his Linkedin page: “Same job, new Division!”

       Work Performance; “Acerbic” Behavior; and Working Arrangement

          16.   From 2011 to 2016 Ms. Parker received very positive performance
   reviews. Additionally, Ms. Parker was a very appreciated employee and her
   colleagues had excellent things to say about the quality of her work. There were no
   complaints about the fact that Ms. Parker worked remotely.

          17.     In 2016 Ms. Parker unexpectedly received negative performance reviews
   with little to no explanation. Ms. Parker disputed these negative performance reviews
   and showed them to be baseless. Despite Ms. Parker's documented contradictions,
   the reviews stood. These bad reviews are a pretext for Ms. Parker’s termination.

           18.    As stated above, Ms. Parker worked remotely. Therefore, the majority,
   if not all her interactions with her immediate supervisor and manager were through
   email or Skype messaging. It is often impossible to determine if an individual’s
   behavior is “acerbic” via text or emails. Yet, one of the main reasons Trustwave
   asserts for firing Ms. Parker is her attitude. A cursory look at Trustwave’s “evidence”
   demonstrates this is simply a pretextual reason for firing Ms. Parker.

          19.   In emails exchanged between Ms. Parker and Mr. Long, Ms. Parker
   states “feedback is encouraged, this is not an employee resistant to criticism.” Also,
   Ms. Parker asked for guidance on how Mr. Long would like her to perform a specific
   task, to which Mr. Long states, “Actually I’m quite annoyed with your response…I
   don’t think it warranted a sarcastic response like this.” Ms. Parker responds, “I’m
   sorry you read sarcasm into what I wrote, I didn’t put it in there.”

         20.     On May 18, 2017, Mr. Long emailed Ms. Parker expectations going
   forward. Mr. Long focused on three areas: 1) stay current with Stage 1 review
   processes; 2) make good use of your time; and 3) work from the office.

          21.   Ms. Parker not only stayed current with Stage 1 review processes, Ms.
   Parker wrote the original Stage 1 review process and was responsible for updating it
   before it was moved to Office 365.

          22.   Further, Ms. Parker had never missed a Stage 1 meeting during which
   Stage 1 processes were discussed and she read the meeting minutes for every meeting
   to make sure she understood what was discussed. To ensure she stayed current, Ms.
   Parker asked for feedback with every report she submitted and asked questions
   related to Stage 2 reports.




                                             3
Case 1:20-cv-02544-CMA-MEH Document 1-1 Filed 08/24/20 USDC Colorado Page 4 of 6




         23.    Mr. Long did not provide any examples about Ms. Parker not staying
   current or not making good use of her time. Additionally, Ms. Parker was forbidden
   by Mr. Long from asking questions to her supervisor, co-workers, or Mr. Long, about
   any aspect of her work.

          24.    Trustwave complained Ms. Parker did not promptly respond to an email.
   But, that email was sent to both her and the younger Ms. Webb and Ms. Parker
   responded before Ms. Webb did. Yet, only Ms. Parker, who is over 40, was criticized
   for allegedly not “promptly” responding.

          25.   Ms. Parker has always cooperated gladly when asked to take on special
   projects. Ms. Parker completed independent research on terms and processes and
   equipment used. Ms. Parker assisted Denise Holloway, Director of Compliance
   Assurance, to obtain reviews for completed assessments.

         26.    When Mr. Long insisted Ms. Parker cease working remotely even
   though the majority of her department worked remotely, he claimed it would “further
   support the sharing of work, assisting co-workers, and generally providing for a more
   productive use of time.” But the work Ms. Parker performed was solitary that
   requires focus and concentration.

         27.   Moreover, Trustwave equipped employees with various technologies Ms.
   Parker used all the time to communicate with co-workers and her superiors, including
   IM, Skype, and email. Also, wasting an hour or more commuting each way was a less
   productive use of Ms. Parker’s time.

          28.   Mr. Long stated requiring Ms. Parker to spend two hours a day
   commuting was a reasonable request. But requiring Ms. Parker to report to the office
   changed the job she was in and did not include additional compensation to cover the
   large added expenses it would force Ms. Parker to incur.

           29.   Trustwave’s assertions that Ms. Parker was simply not good at her job
   is false and pretext for its real reasons for firing her: discrimination and retaliation.

          30.   Ms. Parker timely brought a charge of discrimination with the Colorado
   Civil Rights Division (“CCRD”) on the grounds of age discrimination and for engaging
   in protected activity, including subjecting her to unequal treatment relative to
   employees less than 40 years old. The CCRD investigated the matter.

         31.    On April 30, 2020, the CCRD issued a Notice of Right to Sue.




                                              4
Case 1:20-cv-02544-CMA-MEH Document 1-1 Filed 08/24/20 USDC Colorado Page 5 of 6




                              First Claim for Relief
               (Discrimination under C.R.S. § 24-34-402(1)(a) et seq.)

         32.    Plaintiff incorporates all prior allegations as if fully set forth herein.

         33.    The foregoing acts and omissions of Defendant’s discrimination violate
   C.R.S. § 24-34-402(1)(a) et seq.

         34.    Plaintiff is in a protected class based on her age since she is over 40.

         35.    Ms. Parker was qualified for her job as Trustwave’s Compliance Analyst.

          36.  Defendant terminated Plaintiff under circumstances which give rise to
   the inference of unlawful discrimination because Defendant treated younger
   employees preferentially as compared to Plaintiff and did not terminate any similarly
   situated younger employees.

         37.   When Plaintiff complained to Trustwave about her disparate treatment
   and the treatment she was receiving, Trustwave retaliated against her by
   terminating her

         38.    Thus, Trustwave engaged in discrimination because of Ms. Parker’s age.

         39.   The discrimination includes the treatment of Ms. Parker that differed
   from her younger counterparts, including, but not limited to, revoking her
   telecommuting status, require her to commute two hours a day to the office, negative
   reviews without explanation, mistreatment, and discharge.

         40.     Plaintiff is entitled to all damages and remedies, including, but not
   limited to back pay, front pay, reinstatement, punitive damages as permitted by
   statute, attorney fees and costs.

                             Second Claim for Relief
       (Violation of the Age Discrimination in Employment Act of 1967, as
                            amended and Retaliation)

         41.    Plaintiff incorporates all prior allegations as if fully set forth herein.

         42.   The foregoing acts and omissions of Defendant’s violation of the Age
   Discrimination in Employment Act of 1967 (“ADEA”), as amended and retaliation.

         43.    Plaintiff is in a protected class based on her age since she’s over 40.

         44.    Ms. Parker was qualified for her job as Trustwave’s Compliance Analyst.



                                               5
Case 1:20-cv-02544-CMA-MEH Document 1-1 Filed 08/24/20 USDC Colorado Page 6 of 6




          45.  Defendant terminated Plaintiff under circumstances which give rise to
   the inference of unlawful discrimination because Defendant treated younger
   employees preferentially as compared to Plaintiff and did not terminate any similarly
   situated younger employees.

         46.    Thus, Trustwave engaged in discrimination because of Ms. Parker’s age.

         47.   The discrimination includes the treatment of Ms. Parker that differed
   from her younger counterparts, including, but not limited to, revoking her
   telecommuting status, require her to commute two hours a day to the office, negative
   reviews without explanation, mistreatment, and discharge.

         48.   When Plaintiff complained to Trustwave about her disparate treatment
   and the treatment she was receiving, Trustwave retaliated against her by
   terminating her.

         49.     Plaintiff is entitled to all damages and remedies, including, but not
   limited to back pay, front pay, reinstatement, punitive damages as permitted by
   statute, attorney fees and costs.

          WHEREFORE, Plaintiff seeks judgment in her favor and against Defendant
   for monetary damages in an amount to be determined by a jury and the Court for all
   damages compensable under the foregoing claims, for all equitable remedies available
   under said claims, including: back pay (including interest and benefits);
   compensation for damages sustained as a result of Defendant’s conduct, including
   damages for emotional distress, humiliation, embarrassment, and anguish, according
   to proof; exemplary and punitive damages in accordance with applicable law in an
   amount commensurate with Defendant’s ability to pay and to deter future conduct;
   costs incurred, including reasonable attorneys’ fees to the extent allowable by law;
   pre-judgment and post-judgment interest, as provided by law; and such other and
   further legal and equitable relief as this Court deems necessary, just, and proper.

         Respectfully submitted this 23rd day of July 2020.

                                                  DARLING MILLIGAN PC

                                                  /s/ Jason B. Wesoky
                                                  Jason B. Wesoky, Reg. No. 34241
                                                  Attorneys for Plaintiff
   Plaintiff’s Address:
   704 W. 1st Avenue
   Denver, CO 80223-1532




                                            6
